Citation Nr: 1727242	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1960 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied entitlement to TDIU.

The claim was previously remanded in May 2015 in order to allow adjudication of additional service connection claims to include blood disorder, progressive fatigue, and a heart condition prior to adjudication of entitlement to TDIU.  In an August 2016 rating decision, the RO granted entitlement to service connection for myocardial infarction, and assigned an effective date of October 22, 2014.  In a September 2016 decision, the RO denied entitlement to service connection for myelodysplastic syndrome, claimed as a blood disorder and fatigue.  Although the decisions are not yet final, to date, the Veteran has not appealed either of these decisions.  The claim for TDIU was readjudicated in a September 2016 supplemental statement of the case (SSOC). 

Additional evidence has been received subsequent to the September 2016 SSOC.  However, the Veteran's representative submitted a waiver of regional office consideration of the additional evidence in June 2017.  Thus, a remand for a supplemental statement of the case (SSOC) is not necessary for this claim.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A letter dated in May 2010 indicates the duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  There is no evidence of any additional existing pertinent records.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

II.  Rules and Regulations

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

III.  Analysis

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  The criteria were met effective July 8, 2008.

The Veteran contends that he is unemployable as a result of his service-connected disabilities (currently including status-post radical retropubic prostatectomy, residuals of myocardial infarction, diabetes mellitus, hypertension, tinnitus, gout, fracture right great toe, kidney stones, excision of epidermal cyst, and erectile dysfunction). 

In an April 2010 VA application for TDIU, the Veteran reported that he had last worked full-time in October 2002.  He reported working security from June 2004 to June 2007, but not on a full time basis.  He reported that he had earned no income over the previous 12 months and that he had completed high school.  

In a letter dated in December 2009, Dr. E. stated that he has followed the Veteran since September 2003 for myelodysplastic syndrome with refractory anemia and leucopenia.  He presented with severe fatigue in 2002 and the diagnosis of myelodysplastic syndrome was made on the basis of bone marrow aspiration and biopsy in 2002.  The physician noted that the Veteran's fatigue has continued to be a major difficulty and at times he is not able to get out of bed.  At all times, he has had poor work or exercise stamina.  The fatigue was such that the physician stated the Veteran is disabled and unable to hold a job.  Fatigue is a symptom seen with persons with myelodysplastic syndromes.  

In an April 2010 letter, Dr. P. stated that the Veteran has been suffering from extreme fatigue and lack of stamina which is due to his blood disorder and interplay also of other medical problems.  He has been unemployed since 2007 since he is not able to undergo the physical demands of the job.  Dr. P found that the Veteran was permanently totally disabled. 

An August 2010 statement from V. C., states he Veteran has been a patient at Giangreco Medical Group since September 2006, and he has been diagnosed with myelodysplastic syndrome which causes severe fatigue.  Due to the fatigue, the Veteran had to resign from his place of employment. 

In an August 2010 statement, the Veteran stated that he was diagnosed with diabetes in January 1986, prostate cancer in October 1998, and in October 1998, he underwent a radical prostatectomy.  He stated that after he retired from the military, he went to work from U.S. Customs until May of 2002 when he started having problems with fatigue.  He retired in September 2002.  He indicated he did work again until 2004 when he became a supervisor for a new security company.  He worked for three years, and in February 2007 a new company took over with new agility standards.  His doctor forbid him from taking the test due anemia.  He had to leave the job.  He did no work until February 2008 when he worked part-time with Emerald Spring Assisted Living Facility.  He left that job in May 2009 due to fatigue.  The Veteran asserted that he gets up in the morning, and within an hour or so, he will need to lay down for a nap.  There are some days he cannot get out of bed.  

The Veteran underwent a VA examination in October 2010.  The Veteran reported his diabetes had no symptoms, his blood pressure is under control, he takes medications which are mildly effective for urinary incontinence, he requires changes of absorbent materials three times per day, he has had no episodes of gout since 1982, and he denied any functional limitation secondary to right great toe fracture.  After a physical examination, the examiner determined the Veteran's prostate cancer residuals, diabetes, hypertension, gout, fracture right great toe, kidney stones, epidermal cyst removal with scar, and erectile dysfunction do not limit the Veteran's ability to engage in substantially gainful employment.  

In an August 2016 VA heart examination, the examiner noted the Veteran is able to walk 3.5 mph for 30 minutes, able to climb up a flight of stairs, able to do activities of daily living, able to drive from Yuma to Phoenix VA.  He has no limitation in sitting up to 30 minutes.  He is limited with respect to moderate to severe physical type of activity such as heavy yard work and jogging is limited by back condition and knees degenerative joint disease.  He is additionally limited by myelodysplastic syndrome resulting in fatigue. 

The Veteran underwent a VA examination for his service-connected residuals of prostate cancer in January 2017.  The examiner noted daytime voiding intervals between 1 and 2 hours and absorbent material which must be changed less than 2 times per day.  The examiner noted the Veteran is unable to perform physical labor jobs such as construction or landscaping due to fatigue post-prostatectomy and urinary leakage. 

Additional statements from his daughter, friends, and co-workers testified to witnessing the Veteran's severe fatigue.   

Based upon the overall record, the Board finds the persuasive evidence demonstrates the Veteran service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  The October 2010 and August 2016 VA opinions in this case that specifically found the Veteran's service-connected disabilities do not render him unable to secure substantial gainful employment.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The degree of occupational impairment due to his service-connected disabilities is found to be adequately demonstrated by the evidence of record.  Overall, the Board finds the credible evidence demonstrates the Veteran's past working experience should equip him with the necessary intellectual and/or management skills to access sedentary employment.

In this case, the Veteran has consistently argued that he is unemployable due to his severe fatigue.  However, as noted above, Dr. E., the Veteran's treating physician, and the August 2016 VA examiner stated the fatigue is a symptom of his nonservice-connected myelodysplastic syndrome.  The Board recognizes the April 2010 letter from Dr. P. which stated that the Veteran has been suffering from extreme fatigue and lack of stamina which is due to his blood disorder and interplay also of other medical problems.  The Board also recognizes the January 2017 VA examiner indicated the Veteran has fatigue post-prostatectomy.  However, the Board finds the opinions of the October 2010 and August 2016 VA examiners more probative as to whether the Veteran's service-connected disabilities alone have prevented the Veteran from securing substantially gainful employment.  While the Dr. P. stated the fatigue is due to his nonservice-connected blood disorder and "an interplay of other medical problems" the examiner did not clearly refer to the Veteran's service-connected disabilities.  In fact, as noted by the August 2016 VA examiner, the Veteran has multiple nonservice-connected disabilities in addition to his blood disorder such as degenerative joint disease.  Furthermore, the January 2017 VA examiner indicated the Veteran had some fatigue post-prostatectomy, but did not reference the extreme fatigue described in the claims file as starting in 2002, more than 4 years after his prostatectomy.  Accordingly, the Board attaches more probative value to the opinions rendered by the VA examiners.

While the Veteran is competent to report symptoms believed to be associated with his service-connected disabilities, he is not competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than any subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In conclusion, the Board finds that entitlement to a TDIU is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


